EXHIBIT 99.1 PRELIMINARY ECONOMIC ASSESSMENT on the Bralorne Gold Mines Property Gold Bridge British Columbia Canada Prepared for Bralorne Gold Mines Ltd. Vancouver, B.C. By Beacon Hill Consultants (1988) Ltd. Report Date October 15, 2012 Effective date October 15, 2012 Amended date November 20, 2012 Bralorne Gold Mines Ltd. Bralorne Mine - PEA TABLE OF CONTENTS SECTION 1.0 SUMMARY 1-1 OVERVIEW 1-1 Purpose of Report 1-1 Present Operations 1-2 INTRODUCTION 1-3 RESOURCES 1-3 REVIEW OF PRESENT OPERATIONS 1-4 CAPITAL COSTS 1-7 OPERATING COSTS 1-7 FINANCIAL ANALYSIS 1-8 Present Operations 1-8 Results 1-11 CONCLUSIONS 1-11 RECOMMENDATIONS 1-12 SECTION 2.0 INTRODUCTION 2-1 Scope of Work 2-1 Team 2-1 Acknowledgements 2-1 Discussion 2-1 SECTION 3.0 RELIANCE ON OTHER EXPERTS 3-1 SECTION 4.0 PROPERTY DESCRIPTION AND LOCATION 4-1 INTRODUCTION 4-1 LOCATION 4-1 CLAIMS 4-3 List of Claims 4-5 SECTION 5.0 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOLOGRAPHY 5-1 ACCESSIBILITY 5-1 SECTION 6.0 HISTORY 6-1 EARLY HISTORY AND PRODUCTION 6-1 WORK AFTER MINE CLOSURE 6-1 Taylor-Bridge - Peter Vein Area 6-1 Bralorne-Pioneer Area 6-2 SECTION 7.0 GEOLOGY SETTING AND MINERALIZATION 7-1 REGIONAL GEOLOGY 7-1 LOCAL AND PROPERTY GEOLOGY 7-2 MINERALIZATION 7-8 SECTION 8.0 DEPOSIT TYPES 8-1 SECTION 9.0 EXPLORATION 9-1 2009 PROGRAM 9-3 2010 PROGRAM 9-3 2011 PROGRAM 9-3 MINE SAMPLING METHODS 9-5 2 9-5 Beacon Hill Consultants (1988) Ltd. November 2012 Bralorne Gold Mines Ltd. Bralorne Mine - PEA SECTION 10.0 DRILLING 10-1 2 10-1 Results for BK Structure 10-3 Results for Alhambra Structure 10-3 Results for Parallel Veins 10-4 2 10-4 Results for BK Structure 10-5 2 10-6 Results for BK Structure 10-7 UNDERGROUND DRILLING (2011-CURRENT) 10-10 Results for Underground Drilling 10-13 SECTION 11.0 SAMPLE PREPARATION, ANALYSIS AND SECURITY 11-1 DRILL CORE SAMPLING 11-1 ASSAY QUALITY ASSURANCE /QUALITY CONTROL 11-2 Drill Core QA/QC 11-2 Mine Sample QA/QC 11-3 SECTION 12.0 DATA VERIFICATION 12-1 SECTION 13.0 MINERAL PROCESSING AND METALLURGICAL TESTING 13-1 SECTION 14.0 MINERAL RESOURCE ESTIMATES 14-1 RESOURCE MODELLING METHODS 14-3 Block Model Resource Estimation 14-3 Polygonal Resource Estimation 14-4 Stockpile Resource Estimation 14-4 MINERAL RESOURCE ESTIMATES 14-4 Mill Feed Stockpile 14-4 Broken Inventory 14-5 BK-3 (Upper) Resource 14-5 BK-3 (Lower) Resource 14-9 BK 800 Resource 14-9 BK 900 Resource 14-12 HW51BFW-400 Resource 14-16 HW51BFW-Other 14-19 400-51BFW-West 14-19 51BFW-4140 14-24 51BFW-Other 14-24 Taylor Vein 14-28 Peter Vein 14-31 52 Vein 14-36 BKN Vein 14-37 King Vein 14-43 Validation of Models and Resources 14-43 SECTION 15.0 MINERAL RESERVE ESTIMATES 15-1 SECTION 16.0 MINING METHODS 16-1 MINE PLAN 16-1 INTRODUCTION 16-1 MINING METHOD 16-1 Shrinkage 16-1 Mine Development 16-1 SECTION 17.0 RECOVERY METHODS 17-1 PROCESS DESCRIPTION 17-1 Beacon Hill Consultants (1988) Ltd.
